Citation Nr: 9924526	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  95-25 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1 Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of left tibia fracture with 
left ankle sprain.

2 Entitlement to service connection for a right elbow 
condition.

3 Entitlement to service connection for a right knee 
condition.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his fiancée


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1982 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1995 rating decision from the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for residuals of a 
fractured left tibia and sprained left ankle with a 
noncompensable evaluation, effective from November 22, 1994.  
The RO further denied service connection for residuals of 
right knee pain and residuals of right elbow pain as not well 
grounded.  By rating decision in July 1998, the RO granted an 
evaluation of 10 percent for service-connected residuals of a 
fractured left tibia with sprained left ankle, effective from 
November 22, 1994.  

In May 1997, the Board remanded the veteran's claims for 
further development to include obtaining medical records and 
a VA examination.  


FINDINGS OF FACT

1. All facts pertinent to the veteran's claims for an 
increased evaluation for service-connected left 
ankle/tibia condition and service connection for a 
right knee condition have been fully developed for 
purposes of adjudication.

2. The veteran's left ankle/tibia condition is manifested by 
complaints of pain, popping, snapping, swelling, and 
numbness, with no limitation of motion or muscle atrophy.  

3. There is no evidence of record of a current right elbow 
disability.

4. The veteran's right knee disability increased during his 
active military service and there is no clear and 
unmistakable evidence rebutting the presumption of 
aggravation under 38 C.F.R. § 3.306(a) (1998). 


CONCLUSIONs OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
service-connected left tibia fracture with left ankle 
sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5271 (1998).

2. The claim of entitlement to service connection for a right 
elbow condition is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

3. The veteran's residuals of Osgood-Schlatter disease of the 
right knee were aggravated during his active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

On service entrance examination in June 1982, the veteran 
reported a history of Osgood-Schlatter Disease of the right 
tibial tubercle, which was presently asymptomatic.  The 
veteran's service medical records show that the veteran 
suffered a sprained left ankle in September 1986.  In 
February 1987, the veteran dropped a trailer tongue on his 
left foot and suffered marked soft tissue injury with chip 
fracture of the anterior distal tibia.  X-ray examination in 
April 1987 showed that the area of the fracture was still 
evidently asymptomatic and no significant interval changes 
were noted.  

The service medical records in July 1990 noted complaints of 
extremity pain and joint pain in the left ankle and right 
knee.  The veteran reported trauma to the left ankle in 1987 
and to the right knee in 1984.  The right knee was slightly 
disfigured at the tibial head, but the left ankle appeared 
the same as the right.  The examiner noted full range of 
motion of the left ankle and right knee.  X-ray examination 
in July 1990 showed smooth irregularity of the anterior 
tibial tubercle with separate smooth bony fragment, but no 
acute fracture of the right knee.  X-ray examination of the 
left ankle showed multiple small bony fragments adjacent to 
the tip of the medial malleolus.  In August 1990 an 
assessment of recurrent chronic right knee and left ankle 
pain.  The veteran underwent physical therapy for both his 
left ankle and right knee in August and September 1990.  

In March 1991, the veteran complained of right knee, right 
elbow, and left ankle pain.  The veteran stated that he 
injured the right elbow when falling due to right knee pain.  
Physical examination showed full range of motion of all three 
joints.  X-ray examination of the right knee revealed Osgood-
Schlatter and X-ray examination of the right elbow and left 
ankle were within normal limits.  In March 1992, the veteran 
again complained of right elbow, right knee, and left ankle 
pain.  The examiner provided an assessment of old trauma.  
Orthopedic consult found the right knee to be tender, but 
with full range of motion, the left ankle was also tender.  
Impressions of chronic knee pain secondary to tibial 
fragmentation, degenerative joint disease of the left ankle, 
and questionable tendonitis of the right elbow were provided.  

On a report of medical history, dated in April 1992, the 
veteran reported a history broken bones, arthritis, bone, 
joint, or other deformity, painful or "trick" shoulder 
or elbow, "trick" or locked knee, and foot trouble.  The 
examiner noted reports of swollen and painful joints, broken 
bones, degenerative arthritis, pain in the right elbow, right 
knee giving away from injury to the legs and elbow in 1987.  

The veteran filed an initial claim for VA benefits for 
service connection for arthritis of the right elbow, right 
knee, and left ankle in November 1994.

A VA examination was conducted in February 1995.  The veteran 
reported occasional right knee pain and giving way, a history 
of occasional right elbow pain, and trauma to the left ankle 
with continued problems.  Physical examination showed no 
swelling, deformity or subluxation and full range of motion 
of all joints.  Range of motion testing revealed right knee 
extension/flexion of 0-145 degrees, right elbow 
extension/flexion of 0-145 degrees, and left ankle plantar 
flexion of 45 degrees and dorsiflexion of 5 degrees.  X-ray 
examination of the right elbow and right knee were within 
normal limits and the left ankle revealed old avulsions, 
involving the medial aspect of talus.  The examiner provided 
diagnoses of post-traumatic residual pain with no loss of 
function, subluxation, or neurovascular abnormality of the 
right elbow, right knee, and left ankle, no right elbow or 
right knee arthritis, and history of fracture of the left 
ankle with residuals.  

In his notice of disagreement, received in April 1995, the 
veteran stated that at the VA examination, he experienced 
pain on movement of his right arm, which was not noted by the 
VA examiner.  In his VA Form 9, substantive appeal, received 
in July 1995, the veteran stated that he had almost constant 
pain in his left ankle and the ankle was weak and gave out.  

At a hearing before an RO hearing officer in November 1995, 
the veteran testified that he injured his left ankle in 1987, 
and he continued to have constant pain, popping, grinding, 
and occasional giving way in the ankle.  Transcript, p. 2 
(Nov. 1995).  He stated that if he sat or squatted for too 
long, the ankle became stiff and would go numb.  
Transcript, p. 2 (Nov. 1995).  The veteran testified that he 
had a history of Osgood-Schlatter at about age 12, but was 
having no knee problems prior to enlistment.  He stated that 
he began to have problems with his right knee following the 
left ankle injury.  He reported that the knee would give way, 
and he experienced a constant aching in the knee.  
Transcript, p. 4 (Nov. 1995).  The veteran testified that he 
injured his right elbow in 1989 when his right knee gave way 
and caused him to catch himself on his left elbow.  
Transcript, p. 7 (Nov. 1995).  He stated that when he fully 
extended his arm, it would pop and his fingers would get 
numb.  Transcript, p. 7 (Nov. 1995).  The veteran noted that 
he had difficulty running or playing sports with his 
children, and doing yard work due to the left ankle and right 
knee pain.  Transcript, p. 5 (Nov. 1995).  He stated that, 
due to his injuries, he could not perform employment in his 
trained field of heavy equipment mechanic and was currently 
employed with an exterminating company.  Transcript, pp. 5-6 
(Nov. 1995).  The veteran reported that he did not seek any 
treatment from discharge until June or July 1995, due to lack 
of resources, and self-treated with over-the-counter 
medication.  Transcript, p. 9 (Nov. 1995).  

At a hearing before the undersigned in April 1997, the 
veteran testified that, although he had Osgood-Schlatter 
between ages 12 and 14, he experienced no knee problems 
during military service until the later years of his military 
service, following the left ankle fracture.  Transcript, pp. 
4-5 (April 1997).  He reported limitation of motion and pain, 
popping, and numbness on full range of motion, specifically 
in his elbow.  Transcript, p. 6 (April 1997).  The veteran 
stated that he had constant pain, swelling, and numbness in 
his left ankle.  Transcript, pp. 8-9 (April 1997).  He 
further stated that his right elbow was constantly painful 
with numbness in the hand.  Transcript, pp. 10-11 (April 
1997).  

In May 1997, the Board remanded the veteran's claims for 
further development to include obtaining medical records and 
a VA examination.  By letter dated in June 1997, the RO 
requested that the veteran identify any hospital, clinic, or 
doctor, which treated him for any right knee, right elbow, or 
left ankle disabilities, since his discharge from service.  

A VA examination for joints was conducted in December 1997, 
and the examiner noted review of the veteran's claims file.  
Range of motion testing of the right elbow showed full 
pronation and supination, active flexion to 40 degrees, 
and active extension to 15 degrees.  The examiner noted 
examination of the left elbow for comparison and noted acute 
swelling and tenderness of that elbow with similar findings 
of extension and flexion.  X-ray examination of the 
right elbow was normal.  The examiner provided a diagnosis of 
a normal right elbow with no evidence of any injury, past or 
present.  

Physical examination of the right knee showed slight 
elevation of the tibial tuberosity with tenderness.  The 
examiner noted extension to 15 degrees of full extension, and 
flexion to 135 degrees without evidence of pain.  Passive 
extension/flexion was 0-135 degrees.  X-ray examination of 
the right knee revealed an extra ossicle overlying the right 
tibial tuberosity consistent with old Osgood-Schlatter 
disease, for which the veteran had symptoms at age 12.  
The examiner noted that it was unusual for this to remain 
symptomatic in an adult.  A diangosis of residuals of old 
Osgood-Schlatter disease in the right knee with no evidence 
of significant aggravating injury while on active duty.  

The veteran reported current popping, snapping, and stiffness 
in his left ankle.  Range of motion testing showed 
dorsiflexion of 10 degrees (active) and 15-20 degrees 
(passive), plantar flexion of 15 degrees (active) and 25 
degrees (passive), inversion of 5 degrees (active) and 20 
degrees (passive), and eversion of 5 degrees (active) and 15 
degrees (passive).  The examiner noted that the right ankle 
had the exact same range of motion.  The examiner noted no 
real evidence of painful reaction in the joint in terms of 
muscle atrophy or real limitation of motion and no current 
significant disability.  


II. Analysis

Evaluation for Residuals of Left Tibia Fracture with Sprained 
Left Ankle

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

Under the Schedule, limitation of ankle motion warrants a 20 
percent evaluation if marked and a 10 percent evaluation if 
moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal 
range of ankle dorsiflexion is 0-20 degrees, and normal range 
of plantar flexion is 0-45 degrees.  38 C.F.R. § 4.71, Plate 
II (1998).  

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1998).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

In the instant case, the VA examiner in December 1997 
reported no real limitation of motion, muscle atrophy or 
current significant disability of the left ankle.  Although 
the range of motion reported is less than normal range of 
motion, the Board notes that the veteran's nonservice-
connected right ankle, for which the veteran claimed no 
disability, had identical range of motion.  On VA examination 
in February 1995, range of dorsiflexion was limited, but 
range of plantar flexion was normal.  The veteran has 
reported complaints of pain, popping, grinding, stiffness and 
numbness in his left ankle.  The Board finds that the 
evidence preponderates against a finding of marked limitation 
of ankle motion, as required for an evaluation in excess of 
10 percent for limitation of ankle motion.  The Board notes 
the veteran's complaints of crepitation, limitation of 
motion, pain, swelling and functional loss, but further notes 
that these subjective symptoms have not been corroborated on 
medical examination.  The VA examiner in February 1995, 
specifically found no functional loss due to pain of the left 
ankle.  The Board finds that the veteran is not entitled to 
an evaluation in excess of 10 percent due to functional loss, 
as well.  



Service Connection Generally

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Right Elbow Condition

On VA examination in December 1997, the physician reported a 
diagnosis of a normal right elbow.  On VA examination in 
February 1995, the physician noted normal right elbow X-ray 
examination with complaints of right elbow pain.  Pain, in 
itself, is not a disability for purposes of VA compensation.  
The Board notes that, although the veteran's service medical 
records note complaints of right elbow pain, no disability 
was diagnosed.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Right Knee Condition

The veteran has submitted evidence of a current right knee 
disability.  The VA examiner in December 1997 noted a 
diagnosis of residuals of old Osgood-Schlatter disease in the 
right knee.  

The veteran's service entrance examination noted a history of 
Osgood-Schlatter disease, prior to service.  The service 
medical records contain repeated complaints of right knee 
pain, beginning in July 1990.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  The United States Court of Veterans 
Appeals (Court) has held that the presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation.  Browder v. Derwinski, 1 Vet. App. 
204, 207 (1991).  

The Court has also held that the presumption of aggravation 
created by 38 C.F.R. § 3.306 applies only if the pre-service 
disability underwent an increase in severity during service.  
Falzone v. Brown, 8 Vet. App. 398, 402 (1995), Hunt, 1 Vet. 
App. at 296.  The determination whether a preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994).  

Based on the service medical records, the veteran's 
statements, and the presumption of aggravation under 38 
C.F.R. § 3.306(a), the Board finds that the veteran's claim 
for service connection for a right knee condition is well 
grounded.  38 U.S.C.A. §5107(a) (West 1991).  The VA has a 
duty to assist the veteran in the development of all facts 
pertinent to her claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1998).  The claims folder contains all available 
service medical records and the RO has requested and received 
the available reports of VA medical examinations.  
The veteran has not identified any post-service VA or private 
treatment of his right knee condition, which is not already 
of record.  The representative has requested that the Board 
proceed with a decision in this appeal.  It appears that 
all possible development has been completed, and the VA has 
satisfied its duty to assist the veteran under these 
circumstances.  38 U.S.C.A. § 5107(a).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  The VA examiner in December 1997 specifically 
stated that the veteran's right knee disability was a 
residual of Osgood-Schlatter, which was not aggravated by 
this active duty service.  However, the Board notes that the 
veteran's Osgood-Schlatter was asymptomatic on service 
entrance examination and became symptomatic during service.  
The service medical records noted complaints of right knee 
pain beginning in July 1990 and continuing through discharge 
from active duty, and continuing to the present.  In 
addition, an impression of chronic right knee pain was noted 
in March 1992, during active service.  The Board finds that, 
in spite of the opinion of the VA examiner in December 1997, 
the evidence of record as a whole, does not amount to clear 
and unmistakable evidence rebutting the presumption of 
aggravation.  The findings in the veteran's service medical 
records appear in direct contradiction to the finding of the 
VA examiner in December 1997.  Therefore, the Board finds 
that the presumption of aggravation under 38 C.F.R. § 
3.306(a) is not rebutted and the veteran's is entitled to 
service connection for his right knee condition.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of left tibia fracture with left 
ankle sprain is denied.

Entitlement to service connection for a right elbow condition 
is denied.

Entitlement to service connection for a right knee condition 
is granted.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 

